Name: Council Decision of the European Communities of 1 January 1973 adjusting the documents concerning the accession of the new Member States to the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction
 Date Published: 1973-01-01

 Avis juridique important|31973D0101(01)Council Decision of the European Communities of 1 January 1973 adjusting the documents concerning the accession of the new Member States to the European Communities Official Journal L 002 , 01/01/1973 P. 0001 - 0027 Finnish special edition: Chapter 6 Volume 1 P. 0115 Swedish special edition: Chapter 6 Volume 1 P. 0115 COUNCIL DECISION OF THE EUROPEAN COMMUNITIES of 1 January 1973 adjusting the instruments concerning the accession of new Member States to the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty between the Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands ( Member States of the European Communities ), the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland concerning the accession of the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and NorthernIreland to the European Economic Community and to the European Atomic Energy Communitary, and in particular Article 2 thereof ; Having regard to the Decision of the Council of the European Communities of 22 January 1972 concerning the accession of the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland to the European Coal and Steel Community and in particular Article 2 thereof ; Whereas the Kingdom of Norway has not deposited its instruments of accession and ratification in due time and has therefore not become a member of the European Communities ; Whereas adjustments to certain provisions listed in the Articles 2 referred to above have therefore become indispensable ; Whereas it is further necessary to adjust those provisions of the Act concerning the Conditions of Accession and the Adjustments to the Treaties which refer expressly to Norway or to declare that those provisions have lapsed ; HAS DECIDED : Article 1 The following shall be substituted for Article 3 of the Treaty between the Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands ( Member States of the European Communities ), the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland concerning the accession of the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland to the European Economic Community and to the European Atomic Energy Community ; ' Article 3 This Treaty, drawn up in a single original in the Danish, Dutch, English, French, German, Irish, Italian and Norwegian languages, the Danish, Dutch, English, French, German, Irish and Italian texts all being equally authentic, will be deposited in the archives of the Government of the Italian Republic, which will transmit a certified copy to each of the Governments of the other signatory States. ' Article 2 The following shall be substituted for Article 3 of The Decision of The Council of the European Communities of 22 January 1972 concerning the accession of the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland to the European Coal and Steel Community ; ' Article 3 This Decision, drawn up in the Danish, Dutch, English, French, German, Irish, Italian and Norwegian languages, the Danish, Dutch, English, French, German, Irish and Italian texts all being equally authentic, shall be communicated to the Member States of the European Coal and Steel Community, the Kingdom of Denmark, Ireland, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland. ' Article 3 The following shall be substituted for Article 1, third indent of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' - the expression " new Member States " means the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland. ' Article 4 The following shall be substituted for Article 10 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 10 The following shall be substituted for Article 21 ( 2 ) of the ECSC Treaty, Article 138 ( 2 ) of the EEC Treaty and Article 108 ( 2 ) of the Euratom Treaty : " The number of these delegates shall be as follows : Belgium * 14 Denmark * 10 Germany * 36 France * 36 Ireland * 10 Italy * 36 Luxembourg * 6 Netherlands * 14 United Kingdom * 36 " '. Article 5 The following shall be substituted for Article 11 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 11 The following shall be substituted for the second paragraph of Article 2 of the Treaty establishing a Single Council and a Single Commission of the European Communities : " The office of President shall be held for a term, of six months by each member of the Council in turn, in the following order of Member States : Belgium, Denmark, Germany, France, Ireland, Italy, Luxembourg, Netherlands, United Kingdom. " ' Article 6 The following shall be substituted for Article 12 of the Act concerning the Conditions of Accession and Adjustments to the Treaties : ' Article 12 The following shall be substituted for Article 28 of the ECSC Treaty : " Article 28 When the Council is consulted by the High Authority, it shall consider the matter without necessarily taking a vote. The minutes of its proceedings shall be forwarded to the High Authority. Wherever this Treaty requires that the assent of the Council be given, that assent shall be considered to have been given if the proposal submitted by the High Authority receives the approval : - of an absolute majority of the representatives of the Member States, including the votes of the representatives of two Member States which each produce at least one eighth of the total value of the coal and steel output of the Community ; or - in the event of an equal division of votes and if the High Authority maintains its proposal after a second discussion, of the representatives of three Member States which each produce at least one eighth of the total value of the coal and steel output of the Community. Wherever this Treaty requires a unanimous decision or unanimous assent, such decision or assent shall have been duly given if all the members of the Council vote in favour. However, for the purposes of applying Article 21, 32, 32a, 78d, and 78f of this Treaty, and Article 16, the third paragraph of Article 20, the fifth paragraph of Article 28 and Article 44 of the Protocol on the Stature of the Court of Justice, abstention by members present in person or represented shall not prevent the adoption by the Council of acts which require unanimity. Decisions of the Council, other than those for which a qualified majority or unanimity is required, shall be taken by a vote of the majority of its members ; this majority shall be considered to be attained if it represents an absolute majority of the representatives of the Member States, including the votes of the representatives of two Member States which each produce at least one eighth of the total value of the coal and steel output of the Community. However, for the purpose of applying those provisions of Articles 78, 78b and 78d of this Treaty which require a qualified majority, the votes of the members of the Council shall be weighted as follows : Belgium 5, Denmark 3, Germany 10, France 10, Ireland 3, Italy 10, Luxembourg 2, Netherlands 5, United Kingdom 10. For their adoption, acts shall require at least forty-one votes in favour, cast by not less than six members. Where a vote is taken, any member of the Council may act on behalf of not more than one other member. The Council shall deal with the Member States through its President. The acts of the Council shall be published in such a manner as it may decide. " ' Article 7 The following shall be substituted for Article 13 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 13 The following shall be substituted for the fourth paragraph of Article 95 of the ECSC Treaty : " These amendments shall be proposed jointly by the High Authority and the Council, acting by an eight-ninths majority of its members, and shall be submitted to the Court for its opinion. In considering them, the Court shall have full power to assess all points of fact and of law. If as a result of such consideration it finds the proposals compatible with the provisions of the preceding paragraph, they shall be forwarded to the Assembly and shall enter into force if approved by a majority of three quarters of the votes cast and two thirds of the members of the Assembly. " ' Article 8 The following shall be substituted for Article 14 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 14 The following shall be substituted for Article 148 ( 2 ) of the EEC Treaty and Article 118 ( 2 ) of the Euratom Treaty : " Where the Council is required to act by a qualified majority, the votes of its members shall be weighted as follows : Belgium * 5 Denmark * 3 Germany * 10 France * 10 Ireland * 3 Italy * 10 Luxembourg * 2 Netherlands * 5 United Kingdom * 10 For their adoption, acts of the Council shall require at least : - forty-one votes in favour where this Treaty requires them to be adopted on a proposal from the Commission, - forty-one votes in favour, cast by at least six members, in other cases. " ' Article 9 The following shall be substituted for Article 17 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 17 The following shall be substituted for the first paragraph of Article 32 of the ECSC Treaty, the first paragraph of Article 165 of the EEC Treaty and the first paragraph of Article 137 of the Euratom Treaty : " The Court of Justice shall consist of nine Judges. " ' Article 10 The following shall be substituted for Article 19 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 19 The following shall be substituted for the second and third paragraphs of Article 32b of the ECSC Treaty, the second and third paragraphs of Article 167 of the EEC Treaty and the second and third paragraphs of Article 139 of the Euratom Treaty : " Every three years there shall be a partial replacement of the Judges. Five and four Judges shall be replaced alternately. Every three years there shall be a partial replacement of the Advocates-General. One and two Advocates-General shall be replaced alternately. " ' Article 11 The following shall be substituted for Article 21 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 21 The following shall be substituted for the first paragraph of Article 194 of the EEC Treaty and the first paragraph of Article 166 of the Euratom Treaty : " The number of members of the Committee shall be as follows : Belgium * 12 Denmark * 9 Germany * 24 France * 24 Ireland * 9 Italy * 24 Luxembourg * 6 Netherlands * 12 United Kingdom * 24 " ' Article 12 The following shall be substituted for Article 23 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 23 The following shall be substituted for the first subparagraph of Article 134 ( 2 ) of the Euratom Treaty : " The Committee shall consist of twenty-seven members, appointed by the Council after consultation with the Commission. " ' Article 13 The following shall be substituted for Article 24 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 24 1. The United Kingdom shall be added to the Member States specified in the first sentence of Article 131 of the EEC Treaty. 2. The following countries and territories shall be added to the list in Annex IV to the EEC Treaty : Anglo-French Condominium of the New-Hebrides The Bahamas Bermuda British Antarctic Territory British Honduras British Indian Ocean Territory British Solomon Islands British Virgin Islands Brunei Associated States in the Caribbean : Antigua, Dominica, Grenada, St Lucia, St Vincent, St Kitts-Nevis-Anguilla Cayman Islands Central and Southern Line Islands Falkland Islands and Dependencies Gilbert and Ellice Islands Montserrat Pitcairn St Helena and Dependencies The Seychelles Turks and Caicos Islands. ' Article 14 The following shall be substituted for Article 25 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 25 The following paragraph shall be added after the first paragraph of Article 79 of the ECSC Treaty : " Notwithstanding the preceding paragraph : ( a ) This Treaty shall not apply to the Faroe Islands. The Government of the Kingdom of Denmark may, however, give notice, by a declaration deposited by 31 December 1975 at the latest with the Government of the French Republic, which shall transmit a certified copy thereof to each of the Governments of the other Member States, that this Treaty shall apply to those Islands. In that event, this Treaty shall apply to those Islands from the first day of the second month following the deposit of the declaration. ( b ) This Treaty shall not apply to the Sovereign Base Areas of the United Kingdom of Great Britain and Northern Ireland in Cyprus. ( c ) This Treaty shall apply to the Channel Islands and the Isle of Man only to the extent necessary to ensure the implementation of the arrangements for those islands set out in the Council Decision of 22 January 1972 concerning the accession of new Member States to the European Coal and Steel Community. " ' Article 15 1. The following shall be substituted for Article 26 ( 1 ) of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 26 1. The following shall be substituted for Article 227 ( 1 ) of the EEC Treaty : " 1. This Treaty shall apply to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, Ireland, The Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland. " ' 2. The following shall be substituted for Article 26 ( 3 ) of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' 3. The following paragraph shall be added to Article 227 of the EEC Treaty : " 5. Notwithstanding the preceding paragraphs : ( a ) This Treaty shall not apply to the Faroe Islands. The Government of the Kingdom of Denmark may, however, give notice, by a declaration deposited by 31 december 1975 at the latest with the Government of the Italian Republic, which shall transmit a certified copy thereof to each of the Governments of the other Member States, that this Treaty shall apply to those Islands. In that event, this Treaty shall apply to those Islands from the first day of the second month following the deposit of the declaration. ( b ) This Treaty shall not apply to the Sovereign Base Areas of the United Kingdom of Great Britain and Northern Ireland in Cyprus. ( c ) This Treaty shall apply to the Channel Islands and the Isle of Man only to the extent necessary to ensure the implementation of the arrangements for those islands set out in the Treaty concerning the accession of new Member States to the European Economic Community and to the European Atomic Energy Community signed on 22 January 1972. " ' Article 16 The following shall be substituted for Article 27 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 27 The following paragraph shall be added to Article 198 of the Euratom Treaty : " Notwithstanding the previous paragraphs : ( a ) This Treaty shall not apply to the Faroe Islands. The Government of the Kingdom of Denmark may, however, give notice, by a declaration deposited by 31 December 1975 at the latest, with the Government of the Italian Republic, which shall transmit a certified copy thereof to each of the Governments of the other Member States, that this Treaty shall apply to those Islands. In that event, this Treaty shall apply to those Islands from the first day of the second month following the deposit of the declaration. ( b ) This Treaty shall not apply to the Sovereign Base Areas of the United Kingdom of Great Britain and Northern Ireland in Cyprus. ( c ) This Treaty shall not apply to those overseas countries and territories having special relations with the United Kingdom of Great Britain and Northern Ireland which are not listed in Annex IV to the Treaty establishing the European Economic Community. ( d ) This Treaty shall apply to the Channel Islands and the Isle of Man only to the extent necessary to ensure the implementation of the arrangements for those islands set out in the Treaty concerning the accession of new Member States to the European Economic Community and to the European Atomic Energy Community signed on 22 January 1972. " ' Article 17 The following shall be substituted for Article 39 ( 4 ), first paragraph, of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' 4. The new Member States shall apply the Common Customs Tariff nomenclature from the date of accession. Denmark and the United Kingdom are, however, authorised to defer their application of the nomenclature until 1 January 1974. ' Article 18 The following shall be substituted for Article 43, second paragraph, of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' For Denmark the period shall be three years and for Ireland five years. ' Article 19 The following shall be substituted for Article 46 ( 2 ), first paragraph of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' 2. The new Member States shall apply the Common Customs Tariff nomenclature in trade within the Community from the date of accession. Denmark and the United Kingdom are, however, authorised to defer their application of this nomenclature until 1 January 1974. ' Article 20 The following shall be substituted for Article 51 ( 3 ) of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' 3. In respect of the United Kingdom, those prices shall, however, be fixed at a level such that the application of the Community rules results in a level of market prices comparable with the level recorded in the Member State concerned during a representative period preceding the implementation of the Community rules. ' Article 21 The following shall be substituted for Article 101 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 101 The limit of six nautical miles referred to in Article 100 shall be extended to twelve nautical miles for the following areas : 1. Denmark - the Faroe Islands, - Greenland - the west coast, from Thyboron to Blaavandshuk. 2. France The coasts of the departments of Manche, Ille-et-Vilaine, CÃ ´tes-du-Nord, FinistÃ ¨re and Morbihan. 3. Ireland - the north and west coasts, from Lough Foyle to Cork Harbour in the south-west - the east coasts, from Carlingford Lough to Carnsore Point, for crustaceans and molluscs ( shell-fish ). 4. United Kingdom - The Shetlands and the Orkneys - The north and east of Scotland, from Cape Wrath to Berwick - The north-east of England, from the rive Coquet to Flamborough Head - The south-west from Lyme Regis to Hartland Point ( including twelve nautical miles around Lundy Island ). - County Down. ' Article 22 The following shall be substituted for Article 105, second paragraph, of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Until 31 December 1977, Ireland, and the United Kingdom in respect of Northern Ireland, are authorised to retain for the import of fresh meat their national rules relating to protection against foot-and-mouth disease, while complying with the general provisions of the EEC Treaty. ' Article 23 The following shall be substituted for Article 117 ( 1 ) of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' 1. The association of the non-European territories maintaining special relations with the Anglo-French Condominium of the New Hebrides, listed in Article 24 ( 2 ), shall take effect on 1 February 1975 at the earliest upon a decision of the Council taken under Article 136 of the EEC Treaty. ' Article 24 The following shall be substituted for Article 119 ( 2 ), second paragraph of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Products originating in the non-European territories maintaining special relations with the United Kingdom and in the Anglo-French Condominium of the New Hebrides, listed in Article 24 ( 2 ), shall, on importation into the Community, be subject to the arrangements applied to those products before accession. ' Article 25 The provisions of Article 123 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties have lapsed. Article 26 The following shall be substituted for Article 129 ( 1 ) of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' 1. The financial contributions from Member States referred to in Article 3 ( 2 ) of the Decision of 21 April 1970 shall be apportioned as follows : - for the new Member States : Denmark * 2.46 % Ireland * 0.61 % United Kingdom * 19.32 % - and for the original Member States, in accordance with the scale laid down in Article 3 ( 2 ) of the Decision of 21 April 1970, after the financial contributions of the new Member States specified above have been deducted. ' Article 27 The following shall be substituted for Article 134 ( 3 ) of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' 3. If Decision No 1.64 of the High Authority of 15 January 1964 prohibiting alignment on quotations for steel products and pig iron from State-trading countries or territories is extended after accession, that prohibition shall not apply until 31 December 1975 to products for the Danish market. ' Article 28 The following shall be substituted for Article 142 ( 1 ) and ( 2 ) of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' 1. Upon accession, new judges shall be appointed to the Court of Justice in order to bring the number of judges up to nine as provided for in Article 17 of this Act. 2. The term of office of one of the judges appointed in accordance with paragraph 1 shall expire on 6 October 1976. That judge shall be chosen by lot. The term of office of the other judge shall expire on 6 October 1979. ' Article 29 The following shall be substituted for Article 143 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 143 Upon accession, the Economic and Social Committee shall be enlarged by the appointment of forty-two members representing the various categories of economic and social activity in the new Member States. The terms of office of the members thus appointed shall expire at the same time as those of the members in office at the time of accession. ' Article 30 The following shall be substituted for Article 155 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 155 The texts of the acts of the institutions of the Communities adopted before accession and drawn up by the Council or the Commission in the Danish and English languages shall, from the date of accession, be authentic under the same conditions as the texts drawn up in the four original languages. They shall be published in the Official Journal of the European Communities if the texts in the original languages were so published. ' Article 31 The following shall be substituted for Article 159 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 159 The Government of the French Republic shall transmit a certified copy of the Treaty establishing the European Coal and Steel Community and the Treaties amending that Treaty to the Governments of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland. Article 32 The following shall be substituted for Article 160 of the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 160 The Government of the Italian Republic shall transmit a certified copy of the Treaty establishing the European Economic Community, the Treaty establishing the European Atomic Energy Community and the Treaties amending or supplementing them in the Dutch, French, German and Italian languages to the Governments of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland. The texts of the Treaty establishing the European Economic Community and the Treaty establishing the European Atomic Energy Community, and the Treaties amending or supplementing them, drawn up in the Danish, English, Irish and Norwegian languages, shall be annexed to this Act. The texts drawn up in the Danish, English and Irish languages shall be authentic under the same conditions as the original texts of the Treaties referred to above. ' Article 33 Annex I to the Act concerning the Conditions of Accession and the Adjustments to the Treaties shall be adjusted as specified in the Annex to this Decision. Article 34 In Annexes II, VII, X and XI of the Act concerning the Conditions of Accession and the adjustments to the Treaties, the references, periods and dates concerning the Kingdom of Norway have lapsed. Article 35 The following shall be substituted for Article 1 of Protocol No 1 annexed to the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 1 The following shall be substituted for Article 3 of the Protocol on the Statute of the Bank : " Article 3 In accordance with Article 129 of this Treaty, the following shall be members of the Bank : - the Kingdom of Belgium ; - the Kingdom of Denmark ; - the Federal Republic of Germany ; - the French Republic ; - Ireland ; - the Italian Republic ; - the Grand Duchy of Luxembourg ; - the Kingdom of the Netherlands ; - the United Kingdom of Great Britain and Northern Ireland. " ' Article 36 The following shall be substituted for Article 2 of Protocol No 1 annexed to the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 2 The following shall be substituted for the first subparagraph of Article 4 ( 1 ) of the Protocol on the Statute of the Bank : " 1. The capital of the Bank shall be two thousand and twenty five million units of account, subscribed by the Member States as follows : Germany * 450 million France * 450 million United Kingdom * 450 million Italy * 360 million Belgium * 118.5 million Netherlands * 118.5 million Denmark * 60 million Ireland * 15 million Luxembourg * 3 million. " ' Article 37 The following shall be substituted for Article 6 of Protocol No 1 annexed to the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 6 The following shall be substituted for subparagraphs 1 to 5 of Article 11 ( 2 ) of the Protocol on the Statute of the Bank : " 2. The Board of Directors shall consist of 18 directors and 10 alternates. The directors shall be appointed by the Board of Governors for five years as shown below : 3 directors nominated by the Federal Republic of Germany ; 3 directors nominated by the French Republic ; 3 directors nominated by the Italian Republic ; 3 directors nominated by the United Kingdom of Great Britain and Northern Ireland ; 1 director nominated by the Kingdom of Belgium ; 1 director nominated by the Kingdom of Denmark ; 1 director nominated by Ireland ; 1 director nominated by the Grand Duchy of Luxembourg ; 1 director nominated by the Kingdom of the Netherlands ; 1 director nominated by the Commission. The alternates shall be appointed by the Board of Governors for five years as shown below : 2 alternates nominated by the Federal Republic of Germany ; 2 alternates nominated by the French Republic ; 2 alternates nominated by the Italian Republic ; 2 alternates nominated by the United Kingdom of Great Britain and Northern Ireland ; 1 alternate nominated by common accord of the Benelux countries ; 1 alternate nominated by the Commission. The appointments of the directors and the alternates shall be renewable. Alternates may take part in the meetings of the Board of Directors. Alternates nominated by a State, or by common accord of several States, or by the Commission, may replace directors nominated by that State, by one of those States or by the Commission respectively. Alternates shall have no right of vote except where they replace one director or more than one director or where they have been delegated for this purpose in accordance with Article 12 ( 1 ). " ' Article 38 The following shall be substituted for Article 8 of Protocol No 1 annexed to the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Article 8 The following sentence shall be substituted for the second sentence of Article 12 ( 2 ) of the Protocol on the Statute of the Bank : " A qualified majority shall require twelve votes in favour. " ' Article 39 The following shall be substituted for Article 11 ( 1 ) of Protocol No 1 annexed to the Act concerning the Conditions of Accession and Adjustments to the Treaties : ' 1. The new Member States shall contribute towards the statutory reserve and those provisions equivalent to reserves, as at 31 December of the year prior to accession, as stated in the Bank ' s approval balance sheet, the amounts corresponding to the following percentages of these reserves : United Kingdom * 30 % Denmark * 4 % Ireland * 1 % ' Article 40 The following shall be substituted for Article 12 ( 1 ) of Protocol No 1 annexed to the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' 1. Upon accession, the Board of Governors shall increase the Board of Directors by appointing : 3 directors nominated by the United Kingdom of Great Britain and Northern Ireland ; 1 director nominated by the Kingdom of Denmark ; 1 director nominated by Ireland ; 1 director nominated by the Grand Duchy of Luxembourg ; 2 alternates nominated by the United Kingdom of Great Britain and Northern Ireland. ' Article 41 The provisions of Protocol No 5 annexed to the Act concerning the Conditions of Accession and the Adjustments to the Treaties have lapsed. Article 42 1. The following shall be substituted for the title of Protocol No 6 annexed to the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Protocol No 6 on certain quantitative restrictions relating to Ireland ' 2. The provisions of Part II of Protocol No 6 annexed to the Act concerning the Conditions of Accession and the Adjustments to the Treaties have lapsed. Article 43 The provisions of Protocol No 20 annexed to the Act concerning the Conditions of Accession and the Adjustments to the Treaties have lapsed. Article 44 The provisions of Protocol No 21 annexed to the Act concerning the Conditions of Accession and the Adjustments to the Treaties have lapsed. Article 45 The following shall be substituted for Protocol No 24 annexed to the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Protocol No 24 on the participation of the new Member States in the funds of the European Coal and Steel Community The contributions of the new Member States to the funds of the European Coal and Steel Community shall be fixed as follows : United Kingdom * 57 000 000 u.a. Denmark * 635 500 u.a. Ireland * 77 500 u.a. Payment of these contributions shall take place in three equal annual instalments beginning on accession. Each instalment shall be paid in the freely convertible national currency of each new Member State. ' Article 46 The provisions of Protocol No 27 annexed to the Act concerning the Conditions of Accession and the Adjustments to the Treaties have lapsed. Article 47 The following shall be substituted for Protocol No 29 annexed to the Act concerning the Conditions of Accession and the Adjustments to the Treaties : ' Protocol No 29 on the Agreement with the International Atomic Energy Agency The Kingdom of Denmark and Ireland undertake to accede, under conditions to be established therein, to the Agreement between certain original Member States jointly with the European Atomic Energy Community, on the one hand, and the International Atomic Energy Agency, on the other hand, on the application in the territories of certain Member States of the Community of the guarantees provided for in the Treaty on the Non-Proliferation of Nuclear Weapons. ' Article 48 This Decision ; drawn up in the Danish, Dutch, English, French, German, Irish and Italian languages, all seven texts being equally authentic, shall enter into force on 1 January 1973. Done at Brussels, 1 January 1973. For the Council The President P. HARMEL ANNEX 1. CUSTOMS LEGISLATION 1. Council Regulation ( EEC ) No 802/68 of 27 June 1968 OJ No L. 148/1, 28 June 1968 - ' forty-three ' is replaced by ' forty-one '. 2. Council Regulation ( EEC ) No 803/68 of 27 June 1968 OJ No L. 148/6, 28 June 1968 - ' forty-three ' is replaced by ' forty-one '. 3. Council Regulation ( EEC ) No 950/68 of 28 June 1968 OJ No L. 172/1, 22 July 1968 - the words ' Norwegian kroner ' are deleted. 4. Council Regulation ( EEC ) No 1496/68 of 27 September 1968 OJ No L. 238/1, 28 September 1968 - the following is deleted ' - the territory of the Kingdom of Norway, except the islands - other than Jan Mayen - which are not in the area between the coast of the continental part of the Kingdom and the limit of its territorial waters ; ' 6. Council Regulation ( EEC ) No 97/69 of 16 January 1969 OJ No L. 14/1, 21 January 1969 - ' forty-three ' is replaced by ' forty-one '. 7. Council Regulation ( EEC ) No 542/69 of 18 March 1969 OJ No L. 77/1, 29 March 1969 - ' forty-three ' is replaced by ' forty-one '. - the words ' Kingdom of Norway ' are deleted ( twice ) - ' four ' is replaced by ' three '. 8. Commission Regulation ( EEC ) No 582/69 of 26 March 1969 OJ No L. 79/1, 31 March 1969 - the words ' DE EUROPEISKE FELLESSKAP ' are deleted 9. Commission Regulation ( EEC ) No 1062/69 of 6 June 1969 OJ No L. 141/31, 12 June 1969 - the following are deleted : See : O.J. 11. Commission Regulation ( EEC ) No 2311/69 of 19 November 1969 OJ No L. 295/1, 24 November 1969 ( a ) the words ' the Kingdom of Norway ' are deleted. ( b ) The following is deleted ' Four dotted lines numbered 6, 7, 8 and 9 are inserted in the table contained in point I.4. of that specimen. ' and is replaced by the following : ' Three dotted lines numbered 6, 7 and 8 are inserted in the table contained in point I.4. of that specimen. ' 12. Commission Regulation ( EEC ) No 2312/69 of 19 November 1969 OJ No L. 295/6, 24 November 1969 - the word ' FREMKOMSTBEVIS ' is deleted. 13. Commission Regulation ( EEC ) No 2313/69 of 19 November 1969 OJ No L. 295/8, 24 November 1969 - the words ' UTSTEDT A POSTERIORI ' are deleted. 14. Commission Regulation ( EEC ) No 2314/69 of 19 November 1969 OJ No L. 295/13, 24 November 1969 - the word ' GRENSEPASSERINGSBEVIS ' deleted. 16. Commission Regulation ( EEC ) No 2552/69 of 17 December 1969 OJ No L. 320/19, 20 December 1969 - the following are deleted : See : O.J. 18. Commission Regulation ( EEC ) No 1570/70 of 3 August 1970 OJ No L. 171/10, 4 August 1970 - the following are deleted : ' for Norway : Oslo ; ' ' Oslo ' ( twice ). 19. Commission Regulation ( EEC ) No 304/71 of 11 February 1971 OJ No L. 35/31, 12 February 1971 - the word '/TOLL ' is deleted. 20. Commission Regulation ( EEC ) No 1279/71 of 17 June 1971 OJ No L. 133/32, 19 June 1971 - the following are deleted : See : O.J. 23. Council Directive No 68/312/EEC of 30 July 1968 OJ No L. 194/13, 6 August 1968 - the following is deleted : ' 8. Kingdom of Norway See : O.J. 24. Council Directive No 69/73/EEC of 4 March 1969 OJ No L. 58/1, 8 March 1969 - ' forty-three ' is replaced by ' forty-one '. 25. Council Directive No 69/74/EEC of 4 March 1969 OJ No L. 58/7, 8 March 1969 - the following is deleted : ' 9. Kingdom of Norway See : O.J. 26. Council Directive No 69/75/EEC of 4 March 1969 OJ No L. 58/11, 8 March 1969 - the following is deleted : ' 8. Kingdom of Norway See : O.J. II. AGRICULTURE A. General The sentence : ' In the following acts ' twelve ' is replaced by ' forty-three ' in the Articles indicated ' is replaced by the following : ' In the following acts ' twelve ' is replaced by ' forty-one ' in the Articles indicated '. B. Common Organisation of Markets a ) Fruit and vegetables 2. Commission Regulation ( EEC ) No 193/70 of 2 February 1970 OJ No L. 26/6, 3 February 1970 as amended by : - Commission Regulation ( EEC ) No 304/70 of 19 February 1970 OJ No L. 40/24, 20 February 1970 - Commission Regulation ( EEC ) No 344/70 of 25 February 1970 OJ No L. 46/1, 27 February 1970 - Commission Regulation ( EEC ) No 2509/70 of 11 December 1970 OJ No L. 269/10, 12 December 1970 - Commission Regulation ( EEC ) No 82/71 of 9 February 1971 OJ No L. 33/13, 10 February 1971 - the following is deleted : See : O.J. 3. Commission Regulation ( EEC ) No 1559/70 of 31 July 1970 OJ No L. 169/55, 1 August 1970 - the following is deleted : See : O.J. 4. Commission Regulation ( EEC ) No 1562/70 of 31 July 1970 OJ No L. 169/67, 1 August 1970 - the following is deleted : See : O.J. ( b ) Wine 4. Commission Regulation ( EEC ) No 1698/70 of 25 August 1970 OJ No L. 190/4, 26 August 1970 - the following is deleted : See : O.J. 5. Commission Regulation ( EEC ) No 1699/70 of 25 August 1970 OJ No L. 190/6, 26 August 1970 - the following are deleted : See : O.J. 6. Commission Regulation ( EEC ) No 1700/70 of 25 August 1970 OJ No L. 190/9, 26 August 1970 $ - the following are deleted : See : O.J. ( c ) Oils and fats 2. Commission Regulation ( EEC ) No 911/68 of 5 July 1968 OJ No L. 158/8, 6 July 1968 as amended by : - Commission Regulation ( EEC ) No 1469/68 of 23 September 1968 OJ No L. 239/1, 28 September 1968 - Commission Regulation ( EEC ) No 52/69 of 11 January 1969 OJ No L. 8/1, 14 January 1969 - Commission Regulation ( EEC ) No 474/69 of 13 March 1969 OJ No L. 63/21, 14 March 1969 - Commission Regulation ( EEC ) No 971/69 of 28 May 1969 OJ No L. 127/10, 29 May 1969 - Commission Regulation ( EEC ) No 1486/69 of 28 July 1969 OJ No L. 186/7, 30 July 1969 - Commission Regulation ( EEC ) No 1851/69 of 18 September 1969 OJ No L. 236/31, 19 September 1969 - Commission Regulation ( EEC ) No 2478/69 of 11 December 1969 OJ No L. 312/35, 12 December 1969 - Commission Regulation ( EEC ) No 329/70 of 23 February 1970 OJ No L. 43/22, 24 February 1970 - Commission Regulation ( EEC ) No 1480/71 of 12 July 1971 OJ No L. 156/12, 13 July 1971 - Commission Regulation ( EEC ) No 2193/71 of 13 October 1971 OJ No L. 231/23, 14 October 1971 - the following are deleted : See : O.J. ( e ) Eggs 1. Council Regulation No 129/63/EEC of 12 December 1963 OJ No 185/2938, 19 December 1963 as amended by : - Council Regulation No 122/67/EEC of 13 June 1967 OJ No 117/2293, 19 June 1967 - Council Regulation No 123/67/EEC of 13 June 1967 OJ No 117/2301, 19 June 1967 - the word ' rugeegg ' is deleted. 2. Commission Regulation ( EEC ) No 95/69 of 17 January 1969 OJ No L. 13/13, 18 January 1969 ( a ) the following is deleted : ' Norway 9 ' ( b ) for the United Kingdom the distinguishing number ' 10 ' is replaced by ' 9 '. ( g ) Rice 1. Commission Regulation ( EEC ) No 2085/68 of 20 December 1968 OJ No L. 307/11, 21 December 1968 as amended by : - Commission Regulation ( EEC ) No 316/70 of 20 February 1970 OJ No L. 41/14, 21 February 1970 - the following is deleted : See : O.J. 2. Commission Regulation ( EEC ) No 559/68 of 6 May 1968 OJ No L. 106/6, 7 May 1968 as amended by : - Commission Regulation ( EEC ) No 316/70 of 20 February 1970 OJ No L 41/14, 2 February 1970 - Commission Regulation ( EEC ) No 160/71 of 26 July 1971 OJ No L 168/16, 27 July 1971 - the following is deleted : See : O.J. ( h ) Sugar 4. Commission Regulation ( EEC ) No 2061/69 of 20 October 1969 OJ No L. 263/19, 21 October 1969 as amended by : - Commission Regulation ( EEC ) No 267/70 of 12 February 1970 OJ No L. 35/25, 13 February 1970 - Commission Regulation ( EEC ) No 1068/70 of 5 June 1970 OJ No L. 123/10, 6 June 1970 - Commission Regulation ( EEC ) No 772/71 of 14 April 1971 OJ No L. 85/18, 15 April 1971 - the following are deleted : See : O.J. ( i ) Milk products 6. Commission Regulation ( EEC ) No 1106/68 of 27 July 1968 OJ No L. 184/26, 29 July 1968 as amended by : - Commission Regulation ( EEC ) No 2044/69 of 17 October 1969 OJ No L. 262/9, 18 October 1969 - Commission Regulation ( EEC ) No 332/70 of 23 February 1970 OJ No L. 44/1, 25 February 1970 - Commission Regulation ( EEC ) No 2026/71 of 21 September 1971 OJ No L. 214/9, 22 September 1971 - the following is deleted : See : O.J. 7. Commission Regulation ( EEC ) No 1324/68 of 29 August 1968 OJ No L 215/25, 30 August 1968 - the following are deleted : See : O.J. 8. Commission Regulation ( EEC ) No 685/69 of 14 April 1969 OJ No L. 90/12, 15 April 1969 as amended by : - Commission Regulation ( EEC ) No 880/69 of 12 May 1969 OJ No L. 114/11, 13 May 1969 - Commission Regulation ( EEC ) No 1064/69 of 10 June 1969 OJ No L. 139/13, 11 June 1969 - Commission Regulation ( EEC ) No 1273/69 of 2 July 1969 OJ No L. 161/9, 3 July 1969 - Commission Regulation ( EEC ) No 332/70 of 23 February 1970 OJ No L. 44/1, 25 February 1970 - Commission Regulation ( EEC ) No 603/70 of 31 March 1970 OJ No L. 72/62, 1 April 1970 - Commission Regulation ( EEC ) No 757/70 of 24 April 1970 OJ No L. 91/31, 25 April 1970 Commission Regulation ( EEC ) No 878/70 of 14 May 1970 OJ No L. 105/24, 15 May 1970 - Commission Regulation ( EEC ) No 606/71 of 23 March 1971 OJ No L. 70/16, 24 March 1971 - Commission Regulation ( EEC ) No 1179/71 of 4 June 1971 OJ No L. 123/18, 5 June 1971 - the following are deleted : See : O.J. 10. Commission Regulation ( EEC ) No 757/71 of 7 April 1971 OJ No L. 83/53, 8 April 1971 as amended by : - Commission Regulation ( EEC ) No 1189/71 of 7 June 1971 OJ No L. 124/15, 8 June 1971 - Commission Regulation ( EEC ) No 1549/71 of 20 July 1971 OJ No L. 163/62, 21 July 1971 - Commission Regulation ( EEC ) No 1688/71 of 30 July 1971 OJ No L. 174/1, 3 August 1971 - the following is deleted : See : O.J. ( j ) Beef and veal 3. Commission Regulation ( EEC ) No 1097/68 of 27 July 1968 OJ No L. 184/5, 29 July 1968 as amended by : - Commission Regulation ( EEC ) No 1261/68 of 20 August 1968 OJ No l. 208/7, 21 August 1968 - Commission Regulation ( EEC ) No 1556/68 of 4 October 1968 OJ No L. 244/15, 5 October 1968 - Commission Regulation ( EEC ) No 1585/68 of 10 October 1968 OJ No L 248/16, 11 October 1968 - Commission Regulation ( EEC ) No 1809/69 of 12 September 1969 OJ No L. 232/6, 13 September 1969 - Commission Regulation ( EEC ) No 1795/71 of 17 August 1971 OJ No L. 187/5, 19 August 1971 - the following is deleted : See : O.J. ( k ) Tobacco - Commission Regulation ( EEC ) No 1726/70 of 25 August 1970 OJ No L. 191/1, 27 August 1970 as amended by : - Commission Regulation ( EEC ) No 2596/70 of 21 December 1970 OJ No L. 277/7, 22 December 1970 - the following are deleted : See : O.J. ( l ) Fisheries 2. Council Regulation ( EEC ) No 166/71 26 January 1971 OJ No L. 23/3, 29 January 1971 - the following is deleted : See : O.J. C. Acts of a general nature 1. Commission Regulation ( EEC ) No 1373/70 of 10 July 1970 OJ No L. 158/1, 20 July 1970 as amended by : - Commission Regulation ( EEC ) No 2638/70 of 23 December 1970 OJ No L. 283/34, 29 December 1970 - the following is deleted : ' N for Norway '. 2. Commission Regulation ( EEC ) No 2637/70 of 23 December 1970 OJ No L. 283/15, 29 December 1970 as amended by : - Commission Regulation ( EEC ) No 434/71 of 26 February 1971 OJ No L. 48/71, 27 February 1971 - Commission Regulation ( EEC ) No 435/71 of 26 February 1971 OJ No L. 48/72, 27 February 1971 - Commission Regulation ( EEC ) No 589/71 of 19 March 1971 OJ No L. 67/15, 20 March 1971 - Commission Regulation ( EEC ) No 952/71 of 7 May 1971 OJ No L. 103/11, 8 May 1971 - Commission Regulation ( EEC ) No 1391/71 of 30 June 1971 OJ No L. 145/44, 1 July 1971 - Commission Regulation ( EEC ) No 1605/71 of 26 July 1971 OJ No L. 168/13, 27 July 1971 - Commission Regulation ( EEC ) No 1607/71 of 26 July 1971 OJ No L. 168/16, 27 July 1971 - Commission Regulation ( EEC ) No 1614/71 of 26 July 1971 OJ No L. 168/34, 27 July 1971 - Commission Regulation ( EEC ) No 2128/71 of 4 October 1971 OJ No L. 224/16, 5 October 1971 - Commission Regulation ( EEC ) No 2195/71 of 13 October 1971 OJ No L. 231/26, 14 October 1971 - Commission Regulation ( EEC ) No 2256/71 of 21 October 1971 OJ No L. 237/25, 22 October 1971 - the following are deleted : See : O.J. III. RIGHT OF ESTABLISHMENT, FREEDOM TO PROVIDE SERVICES, COORDINATION OR PROCEDURES IN THE FIELD OF PUBLIC WORKS CONTRACTS AND APPROXIMATION OF LEGISLATION A. Agriculture, forestry, horticulture, fisheries 2. Council Directive No 67/530/EEC of 25 July 1967 OJ No 190/1, 10 August 1967 - the following is deleted : ' In Norway : - the requirement that persons breeding reindeer be of Norwegian nationality ( law of 12 May 1933 ). ' 4. Council Directive No 67/532/EEC of 25 July 1967 OJ No 190/5, 10 August 1967 - the following are deleted : See : O.J. 5. Council Directive No 67/654/EEC of 24 October 1967 OJ No 263/6, 30 October 1967 - paragraph ( e ) is deleted. B. Mining and quarrying, electricity, gas and water 1. Council Directive No 64/428/EEC of 7 July 1964 OJ No 117/1871, 23 July 1964 - paragraph ( g ) is deleted. 2. Council Directive No 66/162/EEC of 28 February 1966 OJ No 42/584, 8 March 1966 - paragraph ( f ) is deleted. 3. Council Directive No 69/82/EEC 13 March 1969 OJ No L. 68/4, 19 March 1969 - paragraph ( f ) is deleted. C. Manufacturing industries 1. Council Directive No 68/365/EEC of 15 October 1968 OJ No L. 260/9, 22 October 1968 - paragraph ( e ) is deleted. 2. Council Directive No 64/429/EEC of 7 July 1964 OJ No 117/1880, 23 July 1964 - paragraph ( g ) is deleted. D. Commercial activities, including those of intermediaries 1. Council Directive No 64/223/ £EEC of 25 February 1964 OJ No 56/863, 4 April 1964 - paragraph ( f ) is deleted. 2. Council Directive No 64/224/EEC of 25 February 1964 OJ No 56/869/, 4 April 1964 ( a ) the following are deleted : See : O.J. ( b ) paragraph ( g ) is deleted. 3. Council Directive No 68/363/EEC of 15 October 1968 OJ No L. 260/1, 22 October 1968 - paragraph ( g ) is deleted. 4. Council Directive No 70/522/EEC of 30 November 1970 OJ No L. 267/14, 10 December 1970 - paragraph ( e ) is deleted. E. Service undertakings ( including personal and business services ) 1. Council Directive No 67/43/EEC of 12 January 1967 OJ No 10/140, 19 January 1967 ( a ) the following are deleted : See : O.J. ( b ) paragraph ( f ) is deleted. 2. Council Directive No 68/367/EEC of 15 October 1968 OJ No L 260/16, 22 October 1968 - paragraph ( g ) is deleted. H. Company law 1. Council Directive No 68/151/EEC of 9 March 1968 OJ No L. 65/8, 14 March 1968 - the following are deleted : See : O.J. I. Public works contracts 1. Council Directive No 71/305/EEC of 26 July 1971 OJ No L. 185/5, 16 August 1971 ( a ) the following words are deleted : See : O.J. ( b ) Figure ' XI ' corresponding to ' In Ireland ' is replaced by figure ' X '. IV. TRANSPORT 1. Council Regulation ( EEC ) No 1191/69 of 26 June 1969 OJ No L. 156/1, 28 June 1969 - the words ' - Norges Statsbaner ( NSB ) ' are deleted. 2. Council Regulation ( EEC ) No 1192/69 of 26 June 1969 OJ No L. 156/8, 28 June 1969 - the words ' - Norges Statsbaner ( NSB ) ' are deleted. 3. Council Regulation ( EEC ) No 1108/70 of 4 June 1970 OJ No L. 130/4, 15 June 1970 - the following words are deleted : See : O.J. 4. Council Regulation ( EEC ) No 1463/70 of 20 July 1970 OJ No L. 164/1, 27 July 1970 - the words ' and the letter N for Norway ' are deleted. 6. Council Directive No 65/269/EEC of 13 May 1965 OJ No 88/1469, 24 May 1965 - the word ' six ' is substituted for the word ' seven '. V. COMPETITION 5. ECSC High Authority Decision No 33-56 of 21 November 1956 OJ No 26/334, 25 November 1956 as amended by : - ECSC High Authority Decision No 2-62 of 8 March 1962 OJ No 20/376, 19 March 1962 ( a ) Column 10 ' Norway ' is deleted. ( b ) Columns 11, 12 and 13 are deleted and replaced by the following : United Kingdom * Third Countries * Shipments under 01 as % of total production * 10 * 11 * 12 * VI. TAXATION 1. Council Directive No 69/335/EEC of 17 July 1969 OJ No L 249/25, 3 October 1969 - the following words are deleted " Norwegian " " aksjeselskap " " kommandittaksjeselskap ". VII. ECONOMIC POLICY 1. Council Decision of 18 March 1958 OJ No 17/390, 6 October 1958 - the word " twelve " is replaced by the word " eleven " ( twice ). 2. Council Decision No 71/143/EEC of 22 March 1971 OJ No L 73/15, 27 March 1971 - the Annex is replaced by the following : ' ANNEX The ceilings for credits provided for in Article 1 ( 1 ) of this Decision shall be as follows : * Millions of u.a. * % of total * Germany * 600 * 22.02 * Belgium-Luxembourg * 200 * 7.34 * Denmark * 90 * 3.30 * France * 600 * 22.02 * Ireland * 35 * 1.28 * Italy * 400 * 14.68 * Netherlands * 200 * 7.34 * United Kingdom * 600 * 22.02 * Total * 2 725 * 100.00 " * VIII. COMMERCIAL POLICY 1. Council Regulation ( EEC ) No 1023/70 of 25 May 1970 OJ No L 124/1, 8 June 1970 - the word " forty-three " is replaced by the word " forty-one ". 2. Council Regulation ( EEC ) No 1025/70 of 25 May 1970 OJ No L 124/6, 8 June 1970 as amended by : - Council Regulation ( EEC ) No 1984/70 of 29 September 1970 OJ No 218/1, 3 October 1970 - Council Regulation ( EEC ) No 724/71 of 31 March 1971 OJ No L 80/3, 5 April 1971 - Council Regulation ( EEC ) No 1080/71 of 25 May 1971 OJ No L 116/8, 28 May 1971 -Council Regulation ( EEC ) No 1429/71 of 2 July 1971 OJ No L 151/8, 7 July 1971 - ( a ) the following words are deleted : " Norwegian territories in the Antarctic ( Bouvet Island, Peter I Island and Queen Maud Land ) ) " " Svalbard ( Spitsbergen, Bear Island, etc. ) " - ( b ) the words " Norway ( including Svalbard ( Spitsbergen, Bear Island, etc. ), Jan Mayen Island and Norwegian territories in the Antarctic ( Bouver Island, Peter I Island and Queen Maud Land ) ) " are inserted between : " Nigeria, Federal Republic of " and " New Caledonia and Dependencies ( including Isle of Pines, Huon Island, Loyalty Islands, Walpole and Surprise Islands, Chesterfield Islands ) ". 3. Council Regulation ( EEC ) No 2384/71 of 8 November 1971 OJ No L 249/1, 10 November 1971 - the following words are deleted : " VEDLEGG " " Vareslag - Pos. nr. i FTT - ". 4. Council Regulation ( EEC ) No 109/70 of 19 December 1969 OJ No L 19/1, 26 January 1970 as amended by : - Council Regulation ( EEC ) No 1492/70 of 2 July 1970 OJ No L 166/1, 29 July 1970 - Council Regulation ( EEC ) No 2172/70 of 27 October 1970 OJ No L 239/1, 30 October 1970 - Council Regulation ( EEC ) No 2567/70 of 14 December 1970 OJ No L 276/1, 21 December 1970 - Council Regulation ( EEC ) No 532/71 of 8 March 1971 OJ No L 60/1, 13 March 1971 - Council Regulation ( EEC ) No 725/71 of 30 March 1971 OJ No L 80/4, 5 April 1971 - Council Regulation ( EEC ) No 1073/71 of 25 May 1971 OJ No L 119/1, 1 June 1971 - Council Regulation ( EEC ) No 1074/71 of 25 May 1971 OJ No L 119/35, 1 June 1971 - Council Regulation ( EEC ) No 2385/71 of 8 November 1971 OJ No L 249/3, 10 November 1971 - ( a ) the word " VEDLEGG " is deleted ; - ( b ) the word " three " is replaced by the word " two " ; - ( c ) the following words are deleted : " Forkortelser " " Bulgaria " " Ungarn " " Polen " " Romania " " Tsjekkoslovakia " " Vareslag " - Pos. nr. i FTT - ". 5. Council Regulation ( EEC ) No 2386/71 of 8 November 1971 OJ No L 249/12, 10 November 1971 - ( a ) the word " VEDLEGG " is deleted ; - ( b ) the word " three " is replaced by the word " two " ; - ( c ) the following words are deleted : " Forkortelser " " Albania " " Sovjetunionen " " Vareslag " - Pos. nr. i FTT - ". 6. Council Regulation ( EEC ) No 2406/71 of 9 November 1971 OJ No L 250/1, 11 November 1971 - ( a ) the word " VEDLEGG " is deleted ; - ( b ) the word " three " is replaced by the word " two " ; - ( c ) the following words are deleted : " Forkortelser " " Folkerepublikken China " " Nord-Korea " " Mongolia " " Nord-Vietnam " " Vareslag " - Pos. nr. i FTT - ". See : O.J. 7. Council Regulation ( EEC ) No 2407/71 of 9 November 1971 OJ No L 250/7, 11 November 1971 - ( a ) the word " VEDLEGG " is deleted ; - ( b ) the word " three " is replaced by the word " two " ; - ( c ) the following words are deleted : " Fortkortelser " " Folkerepublikken China " " Nord-Vietnam " " Nord-Korea " " Mongolia " " Vareslag " - Pos. nr. i FTT - ". 8. Council Directive No 70/509/EEC of 27 October 1970 OJ No L 254/1, 23 November 1970 - the words " Norway : Garanti-Instituttet for Eksportkreditt " are deleted. 9. Council Directive No 70/510/EEC of 27 October 1970 OJ No L 254/26, 23 November 1970 - the words " Norway : Garanti-Instituttet for Eksportkreditt " are deleted. IX. SOCIAL POLICY 1. Council Regulation ( EEC ) No 1408/71, 14 June 1971 OJ No L 149/2, 5 July 1971 - ( a ) the word " sixty " is replaced by the word " fifty-four " - ( b ) Annex 1 : the words I. NORWAY None. I. UNITED KINGDOM None. are deleted and replaced by the words : I. UNITED KINGDOM None. " - ( c ) Parts A and B of Annex II are replaced by the following : " A. Provisions of social security conventions remaining applicable notwithstanding Article 6 of the Regulation ( Article 7 ( 2 ) ( c ) of the Regulation ) 1. BELGIUM-DENMARK No convention 2. BELGIUM-GERMANY ( a ) Articles 3 and 4 of the final Protocol of 7 December 1957 to the General Convention of that date, as in the Complementary Protocol of 10 November 1960 ; ( b ) Complementary Agreement No 3 of 7 December 1957 to the General Convention of the same date, as in the Complementary Protocol of 10 November 1960 ( payment of pensions for the period preceding the entry into force of the General Convention ). 3. BELGIUM-FRANCE ( a ) Articles 13, 16 and 23 of the Complementary Agreement of 17 January 1948 to the General Convention of that date ( workers in mines and similar undetakings ) ; ( b ) Exchange of Letters of 27 February 1953 ( application of Article 4 ( 2 ) of the General Convention of 17 January 1948 ) ; ( c ) Exchange of Letters of 29 July 19 on allowances for elderly employed workers. 4. BELGIUM-IRELAND No convention 5. BELGIUM-ITALY Article 29 of the Convention of 30 April 1948 6. BELGIUM-LUXEMBOURG Articles 3, 4, 5, 6 and 7 of the Convention of 16 November 1959, as in the Convention of 12 February 1964 ( frontier workers ). 7. BELGIUM-NETHERLANDS None 8. BELGIUM-UNITED KINGDOM None 9. DENMARK-GERMANY ( a ) Article 3 ( 4 ) of the Convention on Social Security Insurance of 14 August 1953, ( b ) Item 15 of the final Protocol to the Convention mentioned above, ( c ) the Complementary Agreement of 14 August 1953 to the Convention mentioned above. 10. DENMARK-FRANCE None 11. DENMARK-IRELAND No convention 12. DENMARK-ITALY No convention 13. DENMARK-LUXEMBOURG No convention 14. DENMARK-NETHERLANDS No convention 15. DENMARK-UNITED KINGDOM None 16. GERMANY-FRANCE ( a ) Article 11 ( 1 ), Article 16 ( 2 ) and Article 19 of the General Convention of 10 July 1950 ; ( b ) Article 9 of the Complementary Agreement No 1 of 10 July 1950 to the General Convention of the same date ( workers in mines and similar undertakings ) ; ( c ) Complementary Agreement No 4 of 10 July 1950 to the General Convention of the same date, as in the added Section No 2 of 18 June 1955 ; ( d ) Headings I and III of added Section No 2 of 18 June 1955 ; ( e ) Points 6, 7 and 8 of the General Protocol of 10 July 1950 to the General Convention of the same date ; ( f ) Headings II, III and IV of the Agreement of 20 December 1963 ( social security in the Saar ). 17. GERMANY-IRELAND No convention 18. GERMANY-ITALY ( a ) Article 3 ( 2 ), Article 23 ( 2 ), Articles 26 and 36 ( 3 ) of the Convention of 5 May 1953 ( social insurance ) ; ( b ) The Complementary Agreement of 12 May 1953 to the Convention of 5 May 1953 ( payment of pensions for the period preceding the entry into force of the Convention ). 19. GERMANY-LUXEMBOURG Articles 4, 5, 6 and 7 of the Treaty of 11 July 1959 ( settlement of the dispute between Germany and Luxembourg ) and Article 11 ( 2 ) ( b ) of the Convention of 14 July 1960 ( sickness and maternity benefits for persons who have opted for the application of the legislation of their country of origin ). 20. GERMANY-NETHERLANDS ( a ) Article 3 ( 2 ) of the Convention of 29 March 1951 ; ( b ) Articles 2 and 3 of the Complementary Agreement No 4 of 21 December 1956 to the Convention of 29 March 1951 ( arrangements concerning rights acquired under the German social insurance scheme by Dutch workers between 13 May 1940 and 1 September 1945 ). 21. GERMANY-UNITED KINGDOM ( a ) Article 3 ( 6 ) and Article 7 ( 2 ) to ( 6 ) of the Convention on Social Security of 20 April 1960 ; ( b ) Articles 2 to 7 of the final Protocol to the Convention on Social Security of 20 April 1960 ; ( c ) Article 2 ( 5 ) and Article 5 ( 2 ) to ( 6 ) of the Convention on Unemployment Insurance of 20 April 1960. 22. FRANCE-IRELAND No convention 23. FRANCE-ITALY ( a ) Articles 20 and 24 of the General Convention of 31 March 1948 ; ( b ) Exchange of Letters of 3 March 1956 ( sickness benefits for seasonal workers employed in agriculture ). 24. FRANCE-LUXEMBOURG Articles 11 and 14 of the Complementary Agreement of 12 November 1949 to the General Convention of the same date ( workers in mines and similar undertakings ). 25. FRANCE-NETHERLANDS Article 11 of the Complementary Agreement of 1 June 1954 to the General Convention of 7 January 1950 ( workers in mines and similar undertakings ). 26. FRANCE-UNITED KINGDOM The Exchange of Notes dated 27 and 30 July 1970 concerning the position with regard to social security of United Kingdom teachers temporarily pursuing their profession in France by virtue of the Cultural Convention of 2 March 1948. 27. IRELAND-ITALY No convention 28. IRELAND-LUXEMBOURG No convention 29. IRELAND-NETHERLANDS No convention 30. IRELAND-UNITED KINGDOM None 31. ITALY-LUXEMBOURG Article 18 ( 2 ) and Article 24 of the General Convention of 29 May 1951. 32. ITALY-NETHERLANDS Article 21 ( 2 ) of the General Convention of 28 October 1952. 33. ITALY-UNITED KINGDOM None 34. LUXEMBOURG-NETHERLANDS None 35. LUXEMBOURG-UNITED KINGDOM None 36. NETHERLANDS-UNITED KINGDOM None B. Provisions of Conventions whose benefits are not available to all the people to whom the Regulation applies ( Article 3 ( 3 ) of the Regulation ) 1. BELGIUM-DENMARK No convention 2. BELGIUM-GERMANY ( a ) Articles 3 and 4 of the final Protocol of 7 December 1957 to the General Convention of that date, as in the Complementary Protocol of 10 November 1960 ; ( b ) Complementary Agreement No 3 of 7 December 1957 to the General Convention of the same date, as in the Complementary Protocol of 10 November 1960 ( payment of pensions for the period preceding the entry into force of the General Convention ). 3. BELGIUM-FRANCE ( a ) Exchange of Letters of 29 July 1953 on the allowance for elderly employed workers ; ( b ) Article 23 of the Complementary Agreement of 17 January 1948 to the General Convention of that date ( workers in mines and similar undertakings ) ; ( c ) Exchange of Letters of 27 February 1953 ( application of Article 4 ( 2 ) of the General Convention of 17 January 1948 ). 4. BELGIUM-IRELAND No convention 5. BELGIUM-ITALY None 6. BELGIUM-LUXEMBOURG None 7. BELGIUM-NETHERLANDS None 8. BELGIUM-UNITED KINGDOM None 9. DENMARK-GERMANY ( a ) Article 3 ( 4 ) of the Convention on Social Security Insurance of 14 August 1953, ( b ) Item 15 of the final Protocol to the Convention mentioned above ; ( c ) the Complementary Agreement of 14 August 1953 to the Convention mentioned above. 10. DENMARK-FRANCE None 11. DENMARK-IRELAND No convention 12. DENMARK-ITALY No convention 13. DENMARK-LUXEMBOURG No convention 14. DENMARK-NETHERLANDS No convention 15. DENMARK-UNITED KINGDOM No convention 16. GERMANY-FRANCE ( a ) Article 16 ( 2 ) and Article 19 of the General Convention of 10 July 1950 ; ( b ) Complementary Agreement No 4 of 10 July 1950 to the General Convention of the same date, as in the added Section No 2 of 18 June 1955 ; ( c ) Titles I and III of added Section No 2 of 18 June 1955 ; ( d ) Points 6, 7 and 8 of the General Protocol of 10 July 1950 to the General Convention of the same date ; ( e ) Titles II, III and IV of the Agreement of 20 December 1963 ( social security in the Saar ). 17. GERMANY-IRELAND No convention 18. GERMANY-ITALY ( a ) Article 3 ( 2 ) and Article 26 of the Convention of 5 May 1953 ( social insurance ) ; ( b ) The Complementary Agreement of 12 May 1953 to the Convention of 5 May 1953 ( payment of pensions criteria preceding the entry into force of the Convention ). 19. GERMANY-LUXEMBOURG Articles 4, 5, 6 and 7 of the Treaty of 11 July 1959 ( settlement of the dispute between Germany and Luxembourg ). 20. GERMANY-NETHERLANDS ( a ) Article 3 ( 2 ) of the Convention of 29 March 1951 ; ( b ) Articles 2 and 3 of the Complementary Agreement No 4 of 21 December 1956 to the Convention of 29 March 1951 ( arrangements concerning rights acquired under the German social insurance scheme by Dutch workers between 13 May 1940 and 1 September 1945 ). 21. GERMANY-UNITED KINGDOM ( a ) Article 3 ( 6 ) and Article 7 ( 2 ) to ( 6 ) of the Convention on Social Security of 20 April 1960 ; ( b ) Articles 2 ( 5 ) and Article 5 ( 2 ) to ( 6 ) of the Convention on Unemployment Insurance of 20 April 1960. 22. FRANCE-IRELAND No convention 23. FRANCE-ITALY ( a ) Articles 20 and 24 of the General Convention of 31 March 1948 ; ( b ) Exchange of Letters of 3 March 1956 ( sickness benefits for seasonal workers employed in agriculture ). 24. FRANCE-LUXEMBOURG None 25. FRANCE-NETHERLANDS None 26. FRANCE-UNITED KINGDOM The Exchange of Notes dated 27 and 30 July 1970 concerning the position with regard to social security of United Kingdom teachers temporarily pursuing their profession in France by virtue of the Cultural Convention of 2 March 1948. 27. IRELAND-ITALY No convention 28. IRELAND-LUXEMBOURG No convention 29. IRELAND-NETHERLANDS No convention 30. IRELAND-UNITED KINGDOM None 31. ITALY-LUXEMBOURG None 32. ITALY-NETHERLANDS None 33. ITALY-UNITED KINGDOM None 34. LUXEMBOURG-NETHERLANDS None 35. LUXEMBOURG-UNITED KINGDOM None 36. NETHERLANDS-UNITED KINGDOM None " - ( d ) Annex III : the words " I. NORWAY Not applicable. J. UNITED KINGDOM Law of 14 July 1971 on Invalidity Benefits. " are deleted and replaced by : " I. UNITED KINGDOM Law of 14 July 1971 on Invalidity Benefits. " - ( e ) to the text which amends and supplements Annex V The subparagraph I. NORWAY is deleted. The heading of the subparagraph " J. UNITED KINGDOM " is replaced by " I. UNITED KINGDOM " 3. Council Decision of 25 August 1960 OJ No 56/1201, 31 August 1960 as amended by : - Council Decision No 68/118/EEC of 9 April 1968 OJ No 91/25, 12 April 1968 - ( a ) the word " sixty " is replaced by the word " fifty-four ". - ( b ) the word " ten " is replaced by the word " nine ". 4. Council Decision No 63/688/EEC of 18 December 1963 OJ No 190/3090, 30 December 1963 as amended by : - Council Decision No 68/189/EEC of 9 April 1968 OJ No L 91/26, 12 April 1968 - the number " 60 " is replaced by the number " 54 ". 5. Decision of the Representatives of the Governments of the Member States meeting in the Special Council of Ministers on 9 July 1957 OJ No 28/487, 31 August 1957 as amended by : - Decision of the Representatives of the Governments of the Member States meeting in the Special Council of Ministers on 11 March 1965 OJ No 46/698, 22 March 1965 - ( a ) the number " 40 " is replaced by the number " 36 " - ( b ) the word " seven " replaced by the word " six " - ( c ) the word " twenty-six " is replaced by the word " twenty-four " - ( d ) the word " twenty-one " is replaced by the word " nineteen ". 6. Council Directive No 68/360/EEC of 15 October 1968 OJ No L 257/13, 19 October 1968 - the word " Norwegian ( s ), " is deleted. X. TECHNICAL BARRIERS 1. Council Directive No 69/493/EEC of 15 December 1969 OJ No L 326/36, 29 December 1969 - the following words are deleted " krystall 30 % " krystall 24 % " krystallin " ( twice ). 2. Council Directive No 70/156/EEC of 6 February 1970 OJ No L 42/1, 23 February 1970 - ( a ) the words " - typegodkjenning, in Norwegian law " are deleted. - ( b ) the word " forty-three " is replaced by the word " forty-one ". 9. Council Directive No 70/388 - EEC of 27 July 1970 OJ No L 176/12, 10 August 1970 - the words " and the letter N for Norway " are deleted. 10. Council Directive No 71/127/EEC of 1 March 1971 OJ No L 68/1, 22 March 1971 - the words " and N for Norway " are deleted. 12. Council Directive No 71/316/EEC of 26 July 1971 OJ No L 202/1, 6 September 1971 ( a ) the words " N for Norway " are deleted ( twice ) ( b ) the word " forty-three " is replaced by the word " forty-one ". 14. Council Directive No 71/347/EEC of 12 October 1971 OJ No L 239/1, 25 October 1971 - the words " EOEF-masse av hektoliter korn " are deleted. 15. Council Directive No 71/348/EEC of 12 October 1971 OJ No L 239/9, 25 October 1971 - the words " 1 Norwegian oere " are deleted. XIII. STATISTICS 2. Council Directive No 69/467/EEC of 8 December 1969 OJ No L 323/7, 24 December 1969 ( a ) the figure " 76 " is to be replaced by the figure " 72 ". ( b ) the words " NORWEGIAN 120 OEstre handelsfelt 121 Vestre handelsfelt 122 Midtre handelsfelt 123 Nordre handelsfelt " are deleted. ( c ) the subparagraph " UNITED KINGDOM " is amended as follows : " UNITED KINGDOM 120 South West region 121 South East Region 122 Wales and Monmouthshire 123 West Midlands 124 East Midlands 125 East Anglia 126 North West Region 127 Yorkshire and Humberside 128 Northern Region 129 Scotland 130 Northern Ireland. " XIV. MISCELLANEOUS 1. Council Regulation No 1 of 15 April 1958 OJ No 17/385, 6 October 1958 ( a ) the words " and Norwegian " are deleted ( b ) the word " seven " is replaced by the word " six " ( twice ). 2. EEC and EAEC Council Decision of 15 May 1959 OJ No 861/59, 17 August 1959 - the word " ten " is replaced by the word " nine " .